—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated February 19, 1991, which granted the defendant’s motion to vacate a prior order of the same court dated October 2, 1990, granting leave to enter a default judgment.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is denied, and the matter is remitted to the Supreme Court, Kings County, for an inquest.
A court is authorized to vacate an order granting leave to enter a default judgment only upon a showing of an excusable default and a meritorious defense (see, CPLR 5015 [a] [1]). The movant’s failure to assert facts constituting a meritorious defense was fatal to its motion to vacate (see, Stewart v Warren, 134 AD2d 585). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.